Case 2:21-cv-10238-WJM-AME Document 8-5 Filed 07/12/21 Page 1 of 5 PageID: 447




        EXHIBIT C
7/9/2021   Case 2:21-cv-10238-WJM-AME DocumentTerms
                                               8-5 andFiled 07/12/21 Page 2 of 5 PageID: 448
                                                       Conditions




                               TV &              Home                     Smart
                  Mobile                                                                    Computing   Offers   Collections
                               Audio             Appliances               Home


                  Terms and
                  Conditions                                        Explore       Support    Business




      This Product is subject to a binding arbitration agreement between you and SAMSUNG
      ELECTRONICS AMERICA, INC. (“Samsung”). You can opt out of the agreement within 30 calendar
      days of the first consumer purchase (or use of application) by emailing
      optout@sea.samsung.com or calling 1-800-SAMSUNG (726-7864) and providing the applicable
      information. For complete terms and conditions that bind you and Samsung, refer to the
      “Arbitration Agreement” section of this document.


      For specific provisions or legal information relating to your device, please refer to the printed
      Terms & Conditions included with your device, or visit www.samsung.com and use the model
      number to locate the product support page. This information was last updated March 22, 2021.




   The full Arbitration Agreement, Standard Limited Warranty, End User License Agreement (EULA)
   and Health & Safety Information are also available on the device, in the Samsung legal section of
   Settings. The location depends on the device, and is usually in the “About device” or “About phone”
   or “About tablet” section, for example:

                Settings ➔ About phone or About device or About tablet ➔ Legal information ➔ Samsung
                legal

                Or, use the Search feature to search for “Legal”.

https://www.samsung.com/us/support/legal/LGL01210804/#arbitration-agreement                                                    1/4
7/9/2021   Case 2:21-cv-10238-WJM-AME DocumentTerms
                                               8-5 andFiled 07/12/21 Page 3 of 5 PageID: 449
                                                       Conditions

           Arbitration Agreement

           Standard Limited Warranty

           End User License Agreement

           Health and Safety Information




   This is a binding legal agreement (“Agreement”) between you (either an individual or entity) and
   Samsung Electronics America, Inc. (“Samsung”). Electronic acceptance of the agreement, opening
   the product packaging, use of the product, or continued possession of the product, constitutes
   acceptance of this agreement, regardless of whether you are the original purchaser, user, or other
   recipient of the product.


   You and Samsung each agree that all disputes between you and Samsung that in any way relate to,
   or arise from, the standard limited warranty; or the sale, condition, or performance of the product,
   shall be resolved exclusively through final and binding arbitration, and not by a court or jury. Any
   such dispute shall not be combined or consolidated with a dispute involving any other person’s or
   entity’s product or claim. Specifically, without limitation of the foregoing, you shall not under any
   circumstances proceed as part of a class action. The arbitration shall be conducted before a single
   arbitrator, whose award may not exceed, in form or amount, the relief allowed by the applicable
   law.


   The arbitration shall be conducted according to the American Arbitration Association (AAA)
   Commercial Arbitration Rules applicable to consumer disputes. The AAA Rules are available online
   at www.adr.org or by calling the AAA at 1-800-778-7879. This Agreement is entered into pursuant to
   the Federal Arbitration Act. The laws of the State of New York, without reference to its choice of law
   principles, shall govern the interpretation of the Agreement and all disputes that are subject to this
   Agreement. The arbitrator shall decide all issues of interpretation and application of this
   Agreement.+


   For any arbitration in which your total damage claims, exclusive of attorney fees and expert witness
   fees, are $5,000.00 or less (“Small Claim”), the arbitrator may, if you prevail, award your reasonable
   attorney fees, expert witness fees and costs as part of any award, but may not grant Samsung its
   attorney fees, expert witness fees or costs unless it is determined that the claim was brought in bad
   faith. In a Small Claim case, you shall be required to pay no more than half of the total
   administrative, facility and arbitrator fees, or $50.00 of such fees, whichever is less, and Samsung
   shall pay the remainder of such fees. Administrative, facility and arbitrator fees for arbitrations in
   which your total damage claims, exclusive of attorney fees and expert witness fees, exceed
   $5,000.00 (“Large Claim”) shall be determined according to AAA rules. In a Large Claim case, the
https://www.samsung.com/us/support/legal/LGL01210804/#arbitration-agreement                                 2/4
7/9/2021   Case 2:21-cv-10238-WJM-AME DocumentTerms
                                               8-5 andFiled 07/12/21 Page 4 of 5 PageID: 450
                                                       Conditions

   arbitrator may grant to the prevailing party, or apportion among the parties, reasonable attorney
   fees, expert witness fees and costs to the extent allowed by the applicable law. Judgment may be
   entered on the arbitrator’s award in any court of competent jurisdiction


   This Agreement also applies to claims against Samsung’s employees, representatives, parents and
   other affiliates if any such claim relates in any way to or arises in any way from the Standard Limited
   Warranty or the Product’s sale, condition or performance.


   You may opt out of this Agreement by providing notice to Samsung no later than 30 calendar days
   from the date of the first consumer purchaser’s purchase of the Product, or use of the application or
   software. To opt out, you must send notice by e-mail to optout@sea.samsung.com, with the subject
   line: “Arbitration Opt Out.” You must include in the opt-out email (a) your name and address; (b) the
   date on which the Product was purchased or first use of the application or software; (c) the Product
   model name or model number; and (d) the IMEI or MEID or Serial Number, as applicable, if you have
   it (the IMEI or MEID or Serial Number can be found (i) on the Product box; (ii) on the Product
   information screen which can be found under “Settings;” (iii) on a label on the back of the Product
   beneath the battery, if the battery is removable; and (iv) on the outside of the Product if the battery
   is not removable).



   Alternatively, you may opt out by calling 1-800-SAMSUNG (726-7864) no later than 30 calendar days
   from the date of the first consumer purchase of the Product and providing the same information.
   These are the only two forms of notice that will be effective to opt out of this Agreement. Opting out
   of this Agreement will not affect in any way the benefits to which you would otherwise be entitled,
   including the benefits of the Standard Limited Warranty.




     SHOP                                SUPPORT                              OFFERS               ABOUT US

     Phones                              Contact Us                           Offers               Leadership & Mission

     Tablets                             Product Support                      Samsung Rewards      Our Business

     Watches                             Order Support                        Student & Educator   Brand Identity
                                                                              Discounts
     Mobile Accessories                  Your Account                                              Careers
                                                                              Government
     Mobile Audio                        Register Your Product                Discounts            Investor Relations

     TV & Home Theater                   Samsung Community                    Military Discounts   Newsroom

     Computing                           Accessibility                        Employee Discounts   Corporate Citizenship


https://www.samsung.com/us/support/legal/LGL01210804/#arbitration-agreement                                                3/4
7/9/2021   Case 2:21-cv-10238-WJM-AME DocumentTerms
                                               8-5 andFiled 07/12/21 Page 5 of 5 PageID: 451
                                                       Conditions

     Monitors                            Note7 Recall                         First Responder                   Digital Responsibility
                                                                              Discounts
     Memory & Storage                                                                                           Labor & Human
                                                                              Business Discounts                Rights
     Home Appliances
                                                                                                                Diversity & Inclusion
     Smart Home
                                                                                                                Ethics
     Samsung Experience
     Store                                                                                                      Samsung Design

     Apps & Services
                                                                                                                SUSTAINABILITY
     Shop Certified Re-
     Newed                                                                                                      Overview
     Samsung Authorized                                                                                         Environment
     Reseller Program
                                                                                                                Sustainable Supply
                                                                                                                Chain




     Copyright© 1995-2021 SAMSUNG All Rights Reserved.




     USA/ENGLISH             Privacy      Do Not Sell My Personal Information      Legal   Accessibility Help      Sitemap




                                                                                 STAY IN THE LOOP?




https://www.samsung.com/us/support/legal/LGL01210804/#arbitration-agreement                                                              4/4
